852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffery SANDERS, Plaintiff-Appellant,v.Kenny ROBINSON, Donald Houseworth, Defendants-Appellees.
No. 88-1211.
United States Court of Appeals, Sixth Circuit.
July 27, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD;  Circuit Judges and JAMES H. JARVIS, District Judge.*

ORDER

2
This matter is before the court upon consideration of the defendants-appellees' motion to dismiss the appeal for lack of jurisdiction.  No response was filed.


3
A review of the file indicates that the magistrate filed a report and recommendation recommending that the defendants' motion for summary judgment be granted.  Objections were filed.  On January 21, 1988, the district court judge filed an order stating that he could not act on the motion for summary judgment at the present time.  He directed the defendants to advise the court of events, written records and the regulatory basis for plaintiff's continued confinement to administrative segregation following the security classifications committee's recommendation that he be reclassified to the general population.  Plaintiff appealed from the January 21, 1988, order.  Such an order is not appealable because it was not a final decision pursuant to 28 U.S.C. Sec. 1291, was not certified pursuant to 28 U.S.C. Sec. 1292(b), nor does it fit into the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981).


4
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation